EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ attorney, Alexis Jones (Reg. No 66274), on 11/02/2021.

The application has been amended as follows: 

7.  (Currently Amended)  The apparatus of Claim 1 [[6]], wherein the computing system is further configured to:
store a fifth data piece in the user profile in the server in response to matching at least one item of the one or more items of anonymous personal identification information from the second data piece with one or more items of anonymous personal identification information from the fifth data piece.

19.  (Currently Amended)  A computer-implemented method, comprising:

directing, by the computing system, a transmission of a second data piece to the first electronic device, when the first electronic device is engaged in the initial web browser session on the initial web browser, for storage in the first electronic device memory, wherein the second data piece is associated with a second domain that is linked to the initial web browser, and wherein the second data piece contains the first electronic device identification; [[and]]
retrieving, by the computing system, the second data piece from the first electronic device memory when the computing system is not able to retrieve the first data piece from the first electronic device memory due to data piece blocking software stored and executed by the first electronic device, wherein the second data piece retrieved from the first electronic device contains the first electronic device identification and one or more items of anonymous personal identification ;[[.]]
storing, by the computing system, the second data piece in a first user profile in the server;
directing, by the computing system, a transmission of a third data piece to a second electronic device, when the second electronic device is engaged in a subsequent web browser session on the initial web browser or a subsequent web browser, for storage in a second electronic device memory, wherein the third data piece is associated with a third domain that is linked to the initial web browser or the subsequent web browser, and wherein the third data piece contains a second electronic device identification;
directing, by the computing system, a transmission of a fourth data piece to the second electronic device, when the second electronic device is engaged in the subsequent web browser session on the initial web browser or the subsequent web browser, for storage in the second electronic device memory, wherein the fourth data piece is associated with a fourth domain that is linked to the initial web browser or the subsequent web browser, and wherein the fourth data piece contains the second electronic device identification; and
retrieving, by the computing system, the fourth data piece from the second electronic device memory when the computing system is not able to retrieve the third data piece from the second electronic device memory, wherein the fourth data piece retrieved from the second electronic device contains the second electronic device identification and one or more items of anonymous personal identification information provided by the second electronic device during the subsequent web browser session.

20.  (Canceled) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446